UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6739



LINDA MIDGETTE,

                                              Plaintiff - Appellant,

          versus


MR. BRENNER, Assistant Nursing Director;
UNKNOWN KELLY, Nurse Practitioner, LPN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-72-3)


Submitted:   July 30, 1999             Decided:   September 13, 1999


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda Midgette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda Midgette appeals from the district court’s order dis-

missing her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint without

prejudice for failure to comply with a district court order to sub-

mit a partial filing fee of $5.61 or state under penalty of perjury

that she lacked sufficient funds to pay such a fee.     Finding no

abuse of discretion in the district court’s dismissal, we affirm on

the reasoning of the district court.   See Midgette v. Brenner, No.

CA-99-72-3 (E.D. Va. May 10, 1999).    We note, however, that the

remedy of a Fed. R. Civ. P. 60(b) motion remains available to

Midgette in which she may offer proof of timely compliance with the

district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2